Case 4:20-cv-04101-SOH-BAB Document 18                Filed 02/08/21 Page 1 of 3 PageID #: 189




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

 RANDALL MORRIS                                                                         PLAINTIFF

 v.                                   Civil No. 4:20-cv-04101

 STEVEN KING, R.N.; WARDEN JEFFIE
 WALKER; CORPORAL GOLDEN ADAMS;
 DR. KEVIN MCCAIN; SHERIFF JACKIE
 RUNION; and SGT. JOHN DOE                                                         DEFENDANTS

                                             ORDER

        Randall Morris, currently an inmate of the Miller County Detention Center, filed this 42

 U.S.C. § 1983 action pro se on November 18, 2020. (ECF No. 1). Plaintiff’s application to

 proceed in forma pauperis was granted that same day. (ECF No. 3). In response to this Court’s

 order, Plaintiff filed an Amended Complaint on December 17, 2020. (ECF No. 9). On January

 25, 2021, Plaintiff filed a Supplement to the Amended Complaint. (ECF No. 13).

        Before the Court is Plaintiff’s “Motion to Join”. (ECF No. 17). The Court has determined

 no response is necessary from Defendants to rule the on instant motion and therefore the issue is

 ripe for consideration.

        In his Motion Plaintiff seeks to add the following claims to his Amended Complaint:

 “Denial of Newspaper, Prolonged Exposure to a Mentally Ill Inmate, Deliberate and Reckless

 Indifference to an Imminent Threat of Future Harm, Deliberate Deprivation of outside

 yardtime/exercise, Retaliation (regarding housing with a mentally ill inmate)…”. (ECF No. 17).

 He goes on to state, “I would like to join these claims with 2 other cases that bring similar

 claims…Choate v. Runion, 4:20-cv-04109- SOH-BAB 12/22/20 [and] Mitchell v. Walker, 4:20-

 cv-04111-SOH-BAB 12/22/20”. Id.

        First, Plaintiff may not “bootstrap” his claims with those in other cases. The Court will not

                                                 1
Case 4:20-cv-04101-SOH-BAB Document 18                  Filed 02/08/21 Page 2 of 3 PageID #: 190




 incorporate allegations made by other inmates into Plaintiff’s Amended Complaint. As interpreted

 by relevant case law, the Prison Litigation Reform Act requires each prisoner who brings a civil

 action to submit a separate complaint and a separate application to proceed in forma pauperis. See

 e.g., Hubbard v. Haley, 262 F.3d 1194 (11th Cir. 2001). Second, Plaintiff has not adequately

 described the claims he is attempting to add to his Amended Complaint, and he has not identified

 any Defendants as being responsible for the alleged claims. If Plaintiff desires to add these new

 claims to the instant lawsuit, he must submit a Second Amended Complaint as directed below.

        Accordingly, Plaintiff’s “Motion to Join” (ECF No. 17) is DENIED.

        Plaintiff is directed to submit a Second Amended Complaint by March 1, 2021. The

 Clerk is directed to mail Plaintiff a court-approved 1983 form. In the Second Amended

 Complaint, Plaintiff must write short, plain statements telling the Court: the constitutional right

 the Plaintiff believes was violated; the name of the Defendant who violated the right; exactly what

 the Defendant did or failed to do; how the action or inaction of that Defendant is connected to the

 violation of the constitutional rights; and what specific injury the Plaintiff suffered because of the

 misconduct of that Defendant.        See Rizzo v. Goode, 423 U.S. 362, 371-72, 377 (1976);

 Fed.R.Civ.P.8. Plaintiff must repeat this process for each person he has named as a Defendant.

 Plaintiff is CAUTIONED that he must affirmatively link the conduct of each named Defendant

 with the specific injury he suffered. If he fails to do so, the allegations against that Defendant will

 be dismissed for failure to state a claim.

        Plaintiff must clearly designate on the face of the document that it is a Second Amended

 Complaint. The Second Amended Complaint must be retyped or rewritten in its entirely on the

 court-approved form. Plaintiff may not refer back to any part of the original or First Amended

 Complaint or Supplement. A Second Amended Complaint supersedes, or takes the place of, the



                                                   2
Case 4:20-cv-04101-SOH-BAB Document 18            Filed 02/08/21 Page 3 of 3 PageID #: 191




 First Amended Complaint and Supplement. After amendment, the Court will treat the First

 Amended Complaint and Supplement as nonexistent. Any cause of action that was raised in the

 original First Amended Complaint or Supplement is waived if it is not raised in the Second

 Amended Complaint. This case shall be subject to dismissal if Plaintiff fails to return the

 Second Amended Complaint by the Court’s imposed deadline of March 1, 2021.

       DATED this 8th day of February 2021.

                                                 /s/   Barry A. Bryant
                                                 HON. BARRY A. BRYANT
                                                 UNITED STATES MAGISTRATE JUDGE




                                             3
